Trade Name License Agreement

This Trade Name License Agreement (the “Agreement”) is made and entered into as
of November 23, 2010 (the “Effective Date”), by and between MedQuist Inc., a New
Jersey corporation (“Licensor”), and CBaySystems Holdings Limited, a British
Virgin Islands company (“Licensee”).

RECITALS

WHEREAS, Licensor is a majority-owned subsidiary of Licensee;

WHEREAS, Licensee acknowledges that Licensor is the owner of the trade name
MedQuist (the “Name”) used to identify Licensor’s corporate entity and certain
of its products and services;

WHEREAS, Licensee desires to use the Name to identify Licensee’s corporate
entity in connection with Licensee becoming a publicly-traded company in the
United States, to identify the corporate entities which are subsidiaries of
Licensee and to identify products and services of Licensee and its subsidiaries
other than Licensor; and

WHEREAS, Licensor and Licensee believe that such use of the Name by Licensee
will be of mutual benefit.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and intending to be legally bound, the parties agree as
follows:

1. Grant of License. Licensor hereby grants to Licensee and Licensee hereby
accepts a personal, non-exclusive, non-assignable, non-sublicensable (other than
to subsidiaries of Licensee for uses consistent with those described in this
Section 1) limited license to use, reproduce and display the Name, including as
trademarks, domain names or other source indicators, in connection with the
naming of Licensee’s corporate entity and the corporate entities which are
subsidiaries of the Licensee (other than the Licensor) and the conduct by
Licensee and its subsidiaries (other than Licensor) of their respective
businesses.

2. Reservation of Rights. Licensor reserves all rights in and to the Name,
including but not limited to the right to use the Name in connection with its
business as well as its current and future products and services. If Licensor
reasonably believes that a particular manner or method of use of the Name by
Licensee will be harmful to Licensor, then Licensee shall cease or modify such
use upon Licensor’s request notwithstanding that such use may be within the
scope of the License. Licensor shall have no right to obtain any trademark or
trade name or, other than as expressly set forth herein, to obtain any other
intellectual property rights in the Name.

3. Term. The term of the License shall be effective upon the Effective Date and
shall continue unless sooner terminated in accordance with Section 9.

4. Non-exclusivity. Nothing in this Agreement shall be construed to prevent
Licensor from granting any other licenses for use of the Name or from utilizing
the Name in any manner whatsoever; provided, however, that no such license or
use shall be granted to any person who is not a subsidiary of Licensee or
Licensor without the approval of the Licensor’s board of directors.

5. Goodwill. Licensee recognizes that there exists great value and goodwill
associated with the Name, and acknowledges that the Name and all rights therein
and goodwill pertaining thereto belong exclusively to Licensor.

6. Licensor’s Title and Protection of Licensor’s Rights.

a. Licensee agrees that it will not, during the term of this Agreement, or
thereafter, challenge the title or any rights of Licensor in and to the Name or
challenge the validity of the license granted herein or any trademarks or
trademark registrations relating to the Name.

b. Licensee agrees to assist Licensor to the extent necessary in the procurement
of any protection or to protect any of Licensor’s right to the Name, and
Licensor, if it so desires and at its own expense, may commence or prosecute any
claims or suits in its own name or in the name of Licensee or join Licensee as a
party thereto. Licensee shall notify Licensor in writing of any infringement or
imitations by others of the Name which come to Licensee’s attention, and
Licensor shall have the sole right to determine whether or not any action shall
be taken on account of any such infringements or imitations. Licensee shall not
institute any suit or take any action on account of any such infringement
without prior consultation with Licensor.

c. Licensee agrees to cooperate fully and in good faith with Licensor for the
purpose of securing and preserving Licensor’s rights in and to the Name, and
Licensor shall reimburse Licensee its reasonable out-of-pocket costs for such
cooperation (unless Licensee is in breach of this Agreement). It is agreed that
nothing contained in this Agreement shall be construed as an assignment or grant
to the Licensee of any right, title or interest in or to the Name, it being
understood that all rights relating thereto are reserved by Licensor, except for
the license hereunder to Licensee of the right to use the Name only as
specifically and expressly provided in this Agreement. Licensee hereby agrees
that at the termination or expiration of this Agreement, Licensee will be deemed
to have assigned, transferred and conveyed to Licensor any trade rights,
equities, goodwill, titles or other rights in and to the Name which may have
been obtained by Licensee or which may have vested in Licensee, and that
Licensee will execute any instruments requested by Licensor to accomplish or
confirm the foregoing. Any such assignment, transfer or conveyance shall be
without consideration other than the mutual covenants and considerations of this
Agreement.

7. Indemnification. Licensee agrees to indemnify, defend and hold harmless
Licensor, its directors, officers, employees, affiliates and agents from and
against any and all losses, liabilities, damages (including but not limited to
damage to the value of the Name or the Licensor’s goodwill in the Name) and
expenses (including interest, penalties and reasonable attorneys’ fees and
expenses) that any of them may incur or become obligated or liable to pay as a
result of Licensee’s breach of this Agreement or Licensee’s use of the Name. In
any instance to which the foregoing indemnities pertain to a third party claim,
Licensor shall cooperate with and assist Licensee in connection with any such
defense, Licensee shall reimburse Licensor’s reasonable out-of-pocket costs
actually incurred by Licensor in connection with such cooperation and
assistance, and Licensee shall keep Licensor fully advised of all developments
and shall not enter into a settlement or admit liability or fault without
Licensor’s prior written approval, which shall not be unreasonably withheld;
provided that Licensor may elect to assume the defense of any such third-party
claim at Licensee’s expense, and Licensee shall reimburse Licensor’s reasonable
out-of-pocket costs actually incurred by Licensor in connection with such
defense, but Licensor shall not enter into a settlement or admit liability or
fault without Licensee’s prior written approval, which shall not be unreasonably
withheld.

8. Inspection. Licensor, or its nominee, shall have the right to inspect during
normal business hours the books and records of Licensee for the purpose of
ensuring compliance with this Agreement.

9. Termination.

a. Licensee may terminate this Agreement for any reason upon written notice to
Licensor.

b. This Agreement, including but not limited to the License, may be terminated
by Licensor upon notice to Licensee should Licensee fail or refuse to perform
any obligation created by this Agreement or Licensee breaches any term or
condition of this Agreement and such failure, refusal or breach is not cured
within thirty (30) calendar days following notice from Licensor.

c. This Agreement, including but not limited to the License, shall automatically
terminate, without the need for notice or an opportunity to cure, should any of
the following events occur:

i. If Licensee shall: (A) admit in writing its inability to pay its debts
generally as they become due; (B) file a petition in bankruptcy or a petition to
take advantage of any insolvency act; (C) make an assignment for the benefit of
its creditors; (D) consent to the appointment of a receiver of itself or of the
whole or any substantial part of its property; (E) on a petition in bankruptcy
filed against it, be adjudicated as bankrupt; (F) file a petition or answer
seeking reorganization or arrangement under the bankruptcy laws or any other
applicable law or statute; (G) become subject to a final order, judgment or
decree entered by a court of competent jurisdiction, appointing, without the
consent of Licensee, a receiver of Licensee or of the whole or any substantial
part of its property or approving a petition filed against Licensee seeking
reorganization or arrangement of Licensee under the bankruptcy laws or any other
applicable law or statute; or

ii. Licensee ceases to beneficially own a majority of the voting power of
Licensor’s outstanding securities; or

iii. the termination of the Management Services Agreement dated September 19,
2009 between CBay Inc. and Licensor.

d. In the event of termination of this License for any reason, Licensee shall
promptly cease all use of the Name and shall not thereafter use any name, mark
or trade name similar thereto. Termination of the license under the provisions
of this Section 9 shall be without prejudice to any rights which Licensor may
otherwise have against Licensee.

10. No Adverse Effect on Name. Licensee shall not violate any laws or engage in
any activity which would create an adverse effect on or otherwise harm or damage
the Name or Licensor’s reputation.

11. Relationship of the Parties. With respect to use of the Name by Licensee,
Licensee shall not in any manner or respect be the legal representative or agent
of Licensor and shall not enter into or create any contracts, agreements or
obligations on the part of Licensor, either express or implied, nor bind
Licensor in any manner or respect whatsoever. Nothing herein contained shall be
construed to place the parties in the relationship of partners or joint
venturers or of franchisor/franchisee.

12. Name Ownership. Licensee agrees that the Name is the sole property of
Licensor and that Licensee has no interest whatsoever in such Name, and Licensee
shall use the Name only for so long as the License remains in full force and
effect. Licensee shall not take any actions, or aid or assist any other party to
take any actions that would infringe upon, harm or contest the proprietary
rights of Licensor in and to the Name.

13. Other Licensees. Licensee agrees not to interfere in any manner with, or
attempt to prohibit use of the Name by, any other licensee duly authorized by
Licensor. Licensee further agrees to execute any and all documents and
assurances reasonably requested by Licensor to effectuate the licensing of the
Name to any other party and agrees to cooperate fully with Licensor or any other
licensees of Licensor to protect Licensor’s lawful authority to use the Name.

14. Notices. Any notice, request, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
deemed effective upon personal delivery or upon receipt if sent via overnight
courier service or certified mail return receipt, addressed as follows:

If to Licensor, to:

MedQuist Inc.

1000 Bishops Gate Boulevard, Suite 300

Mount Laurel, NJ 08054

Attention: General Counsel

If to Licensee, to:

CBay Systems Holdings Limited (to be renamed MedQuist Holdings Inc.)

9009 Carothers Parkway

Franklin, TN 37067

Attention: Chief Executive Officer

Any notice so addressed and delivered personally or delivered by overnight
courier service will be deemed given upon receipt. Any notice so addressed and
mailed will be deemed given upon deposit in the United States mails. Either
party may change its address by giving the other notice thereof in the manner
provided in this Section.

15. Assignment. Licensee may not assign or transfer this Agreement or any of its
rights hereunder without the prior written consent of Licensor. Any assignment
or transfer in violation of this Section 15 shall be null and void.

16. Governing Law; Venue. This Agreement shall be deemed to have been made and
executed in the State of New York and any dispute arising hereunder shall be
resolved in accordance with the laws of the State of New York, without reference
to its conflict of laws principles. In the event of any dispute related to this
Agreement, the prevailing party shall be entitled to recover all its expenses
related to such dispute including reasonable attorneys’ fees and court costs.
The parties agree to submit any dispute relating to this Agreement to the
jurisdiction of the federal or state courts of the State of New York.

17. Severability. In the event any provision, term, condition, or covenant
contained in this Agreement (or portion thereof) is held to be invalid or
otherwise unenforceable by a court of competent jurisdiction, such provision (or
part thereof) shall be enforced to the extent possible consistent with the
stated intention of the parties, or, if incapable of such enforcement, shall be
deemed to be deleted from this Agreement, while the remaining provisions of this
Agreement will remain in full force and effect. The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

18. Waiver. The waiver by either party of any term or condition of this
Agreement, or any part hereof, shall not be deemed a waiver by such party of any
other term or condition of this Agreement, or any later breach of this
Agreement, or any part thereof.

19. Survival. All the representations, warranties and indemnities made by either
party in this Agreement and all the obligations of the parties hereunder
intended by their terms to survive the signing and delivery of this Agreement
and its expiration or termination shall so survive such events.

20. Entire Agreement. This Agreement constitutes the complete agreement between
the parties and supersedes all prior communications and agreements between them
with respect to the subject matter hereof and may not be modified or otherwise
amended except by a further writing executed by both parties hereto, which
writing specifies that it is an amendment hereto.

21. Counterparts. This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute the Agreement when a duly
authorized representative of each party has signed a counterpart. The parties
may sign and deliver this Agreement by facsimile transmission. Each party agrees
that the delivery of the Agreement by facsimile shall have the same force and
effect as delivery of original signatures.

The parties, by their duly authorized representatives, have executed this
Agreement as of the Effective Date.

     
Licensee:
  Licensor:
CBaySystems Holdings Limited
By: /s/ Clyde Swoger
  MedQuist Inc.
By: /s/ Mark R. Sullivan
 
   
Print Name: Clyde Swoger
  Print Name: Mark R. Sullivan
 
   
Title: Chief Financial Officer
  Title: General Counsel
 
   
Date: November 23, 2010
  Date: November 23, 2010
 
   

